MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                    Nov 05 2015, 8:29 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEYS FOR APPELLANT                                ATTORNEYS FOR APPELLEE
      Stephen T. Owens                                       Gregory F. Zoeller
      Public Defender of Indiana                             Attorney General of Indiana
      William D. Polansky                                    Michael Gene Worden
      Deputy Public Defender                                 Deputy Attorney General
      Indianapolis, Indiana                                  Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Arthur L. Gates,                                           November 5, 2015

      Appellant-Petitioner,                                      Court of Appeals Case No.
                                                                 82A01-1504-PC-149

              v.                                                 Appeal from the Vanderburgh
                                                                 Superior Court
      State of Indiana,                                          The Honorable Robert J. Pigman,
                                                                 Judge
      Appellee-Respondent.
                                                                 Trial Court Cause No. 82D03-0905-
                                                                 PC-3




      Bradford, Judge.



                                            Case Summary
[1]   Appellant-Petitioner was convicted in 2008 of Class A felony rape, Class D

      felony residential entry, and Class D felony criminal confinement, for which he

      Court of Appeals of Indiana | Memorandum Decision 82A01-1504-PC-149 | November 5, 2015   Page 1 of 10
      received an aggregate forty-eight-year sentence. At trial, Appellee-Respondent

      the State of Indiana presented forensic evidence, including evidence that P30, a

      protein in seminal fluid, was found in an external vaginal swab of the victim

      and that one sperm head was found in an oral swab. In addition, dried

      secretions and bite mark collections swabs were tested for DNA and Gates

      could not be excluded. On direct appeal, Gates appealed his sentence, and we

      affirmed the judgment of the trial court.


[2]   In 2009, Gates filed a pro se petition for post-conviction relief (“PCR”). In

      2013, Gates, by counsel, filed a motion for DNA testing, which the post-

      conviction court granted. At the evidentiary hearing, Gates presented the

      testimony from an expert who opined that the new DNA testing refuted

      evidence presented by the State at trial. The post-conviction court concluded

      that Gates’s new evidence was not likely to produce a different result at retrial

      and concluded that Gates did not receive ineffective assistance of trial counsel

      and so denied his PCR petition. Gates contends that the post-conviction court

      erred in denying both of his claims. Because we disagree, we affirm.



                            Facts and Procedural History
[3]   The background for this appeal was outlined by this court in our disposition of

      Gates’s direct appeal:

              On the night of May 22, 2007, Gates knocked on the door of
              B.D.’s residence at 517 Covert Avenue in Evansville and forced
              his way inside. B.D. has a mental disability and lives alone with
              her dog. B.D. recognized Gates, who was her neighbor’s
      Court of Appeals of Indiana | Memorandum Decision 82A01-1504-PC-149 | November 5, 2015   Page 2 of 10
        acquaintance. Gates engaged B.D. in a lengthy conversation
        about various topics. At some point Gates pulled out a gun,
        pointed it at B.D., and threatened to shoot both B.D. and her dog
        if she would not have sex with him. As B.D. repeatedly refused,
        Gates choked B.D. and hit her in her face multiple times with his
        fists, breaking her glasses and cutting her forehead. Gates locked
        the front door and pushed B.D. into her bedroom. In her efforts
        to escape from Gates, B.D. bumped her head against a wall and
        against the dresser in her bedroom, cutting her head. Gates told
        B.D. to remove her clothes, then forcibly removed her nightgown
        and panties. Gates placed his penis into B.D.’s vagina and licked
        her breast. According to B.D., Gates subsequently ejaculated
        onto her breast and passed out on her bed.

        B.D. then dressed herself in shorts and a gown, fled the house
        with her dog, and flagged down Evansville Police Officer Donald
        Thompson, who was nearby. When Officer Thompson and
        other authorities, including Sergeant Brent Hoover, arrived at
        B.D.’s home, they found Gates on the bed in the bedroom,
        clothed only in pants pulled down around his ankles. Gates,
        who smelled of alcohol, appeared to have passed out. A weapon
        appearing to be a handgun was on the floor next to the bed.
        After another officer kicked the mattress, Gates sat up, clenched
        his fists and cursed. Sergeant Hoover used a taser to subdue
        Gates.

        Subsequent medical examinations revealed a tear to B.D.’s
        hymen, a four-centimeter laceration to her head requiring staples,
        and multiple facial bruises and scratches. DNA tests performed
        on a substance found on B.D.’s left breast revealed results
        consistent with Gates’s DNA profile.

Gates v. State, Cause No. 82A01-0806-CR-302 at *1-2 (Ind. Ct. App., Jan. 30,

2009) (footnotes omitted).




Court of Appeals of Indiana | Memorandum Decision 82A01-1504-PC-149 | November 5, 2015   Page 3 of 10
[4]   Sara Walker testified regarding DNA testing at Gates’s trial. Walker had tested

      for a protein named P30, which she testified was a “prostate specific protein

      that’s found in seminal fluid.” Trial Tr. p. 430. Walker also testified that it

      would be possible to have seminal fluid even without sperm. Item 1B, the

      external vaginal swab of B.D., tested positive for P30, although Walker

      conceded on cross-examination that the test yielded a “weak positive.” Trial

      Tr. pp. 429, 447-48. Item 1G, “a dried secretion and bite mark swab” collected

      from B.D.’s left breast, was also tested. Trial Tr. p. 436. DNA testing on item

      1G indicated a mixture of DNA from Gates and B.D. such that there was a 1 in

      270,600 chance “that a random individual would be included in the mixed

      DNA profile[.]” State’s Ex. 42 at 3. (Trial Tr. 438-39). Walker also testified

      that Item 1R, the oral smear, yielded one sperm head.


[5]   On May 29, 2009, Gates filed a pro se PCR petition, alleging that he had been

      denied his right to a speedy trial, his right to a fair trial was violated, and that he

      received ineffective assistance of trial and appellate counsel. On March 27,

      2013, Gates, by counsel, filed a motion for DNA testing. At an evidentiary

      hearing on his motion for additional DNA testing held on March 5, 2014,

      Gates called Karl Reich, Ph.D., to the stand. Reich filed a report and criticized

      the State’s forensic evidence at trial, specifically the positive P30 test of the

      outer vaginal swab and Walker’s conclusion that the oral smear contained a

      sperm head. PCR Ex. 8 at 5-6. According to Reich, P30 is not exclusively

      found in males. Reich also noted that the State used the ABA card method for

      testing for P30 when the alternative RSID-Semen test had been available since


      Court of Appeals of Indiana | Memorandum Decision 82A01-1504-PC-149 | November 5, 2015   Page 4 of 10
      2006. According to Reich, the RSID-Semen test is more specific and generates

      far fewer false-positive results.


[6]   On March 27, 2014, the trial court granted Gates’s motion for additional DNA

      testing. On November 17, 2014, Gates filed an amended PCR petition, alleging

      that newly-discovered evidence and ineffective assistance of trial counsel

      entitled him to relief.


[7]   On January 23, 2015, the post-conviction court held an evidentiary hearing on

      Gates’s amended PCR petition, at which Reich again testified. The results of

      the new testing indicated that Item 1B was negative for seminal fluid, as was

      Item 1G and item 1D (the oral swab from which Item 1R was made). PCR Ex.

      11 at 2. The three items were also determined to contain no sperm. PCR Ex.

      11 at 2-3. Gates introduced an affidavit from his trial counsel, in which trial

      counsel averred that neither he nor co-counsel considered hiring an expert to

      challenge the State’s forensic evidence because they believed that the results

      helped Gates more than they hurt him. PCR Ex. 3. Trial counsel also

      indicated that he believed at the time that P30 was a male-only material. PCR

      Ex. 3.


[8]   On March 27, 2015, the post-conviction court issued its order denying Gates

      post-conviction relief. The post-conviction court found that Gates had satisfied

      eight of the nine requirements in order to receive relief from newly-discovered

      evidence but had failed to establish that it would probably produce a different




      Court of Appeals of Indiana | Memorandum Decision 82A01-1504-PC-149 | November 5, 2015   Page 5 of 10
       result at trial. The post-conviction court also concluded that Gates had not

       received ineffective assistance of trial counsel.



                                 Discussion and Decision
                                             Standard of Review

[9]    Our standard for reviewing the denial of a PCR petition is well-settled:


               In reviewing the judgment of a post-conviction court, appellate
               courts consider only the evidence and reasonable inferences
               supporting its judgment. The post-conviction court is the sole
               judge of the evidence and the credibility of the witnesses. To
               prevail on appeal from denial of post-conviction relief, the
               petitioner must show that the evidence as a whole leads
               unerringly and unmistakably to a conclusion opposite to that
               reached by the post-conviction court.… Only where the evidence
               is without conflict and leads to but one conclusion, and the post-
               conviction court has reached the opposite conclusion, will its
               findings or conclusions be disturbed as being contrary to law.

       Hall v. State, 849 N.E.2d 466, 468, 469 (Ind. 2006) (internal citations and

       quotations omitted).


                              I. Newly Discovered Evidence
[10]   Gates contends that the post-conviction court erred in concluding that the

       results of the retesting of the physical evidence do not entitle him to post-

       conviction relief.

               [N]ew evidence will mandate a new trial only when the
               defendant demonstrates that: (1) the evidence has been
               discovered since the trial; (2) it is material and relevant; (3) it is

       Court of Appeals of Indiana | Memorandum Decision 82A01-1504-PC-149 | November 5, 2015   Page 6 of 10
               not cumulative; (4) it is not merely impeaching; (5) it is not
               privileged or incompetent; (6) due diligence was used to discover
               it in time for trial; (7) the evidence is worthy of credit; (8) it can
               be produced upon a retrial of the case; and (9) it will probably
               produce a different result at retrial.

       Taylor v. State, 840 N.E.2d 324, 329-30 (Ind. 2006) (quoting Carter v. State, 738
N.E.2d 665, 671 (Ind. 2000)).


[11]   The post-conviction court concluded that Gates satisfied the first eight of these

       requirements but not that the evidence in question would likely produce a

       different result at retrial. We conclude that this was not error. As the post-

       conviction court pointed out in its order, Gates’s identity was never really in

       question in this case, only what he did, and the test results, whether the State’s

       or Gates’s, did not do nearly as much to clarify Gates’s actions as other

       evidence, of which there was much.


[12]   The State presented substantial evidence that Gates sexually assaulted B.D.

       Not only did the jury hear B.D.’s testimony to that effect, it heard evidence that

       B.D. sustained a hymenal tear consistent with sexual assault; Gates threatened

       B.D. with a gun; a toy gun was found next to B.D.’s bed; Gates was found

       naked in B.D.’s bed; Gates resisted arrest; B.D. suffered significant injury to her

       face, head, and arms; B.D.’s home suffered damage including a hole in the

       wall; and Gates lied to police about being in B.D.’s bedroom and knowing her

       previously. The post-conviction court, which also presided over Gates’s trial,

       found B.D.’s trial testimony to be “moving and persuasive[,]” Appellant’s App.

       p. 108, and noted that the forensic evidence was not even mentioned by the

       Court of Appeals of Indiana | Memorandum Decision 82A01-1504-PC-149 | November 5, 2015   Page 7 of 10
       State during its closing argument. In light of the whole of the trial record, the

       post-conviction court did not err in concluding that the State’s forensic evidence

       played little part in Gates’s convictions.


[13]   In any event, the results of the new testing did little to undermine the State’s

       original testing. Gates’s testing challenged only the State’s trial evidence that

       seminal fluid was found in the outer vaginal swab and a sperm head was found

       in Item 1R. As for the positive P30 test, even Walker admitted on the stand

       that the results of the test were a “weak positive[,]” Trial Tr. pp. 447-48, and

       Reich conceded that penetration could occur without seminal fluid being found.

       As for the sperm head Walker testified to finding in Item 1R, Gates only

       retested the oral swab from which Item 1R was drawn, not Item 1R. In

       summary, the State’s forensic evidence was relatively weak to begin with, and

       the results of the retesting did not completely undermine it. Considering the

       strength of the State’s other evidence of Gates’s guilt, the post-conviction court

       did not err in concluding that Gates failed to establish that the new test results

       would result in a different result at trial.


                    II. Ineffective Assistance of Trial Counsel
[14]   We review claims of ineffective assistance of counsel based upon the principles

       enunciated in Strickland v. Washington, 466 U.S. 668 (1984):


               Under Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80
L. Ed. 2d 674 (1984), a claim of ineffective assistance of counsel
               requires a showing that: (1) counsel’s performance was deficient
               by falling below an objective standard of reasonableness based on

       Court of Appeals of Indiana | Memorandum Decision 82A01-1504-PC-149 | November 5, 2015   Page 8 of 10
               prevailing professional norms; and (2) counsel’s performance
               prejudiced the defendant so much that “there is a reasonable
               probability that, but for counsel’s unprofessional errors, the result
               of the proceeding would have been different.” Id. at 687, 694,
               104 S. Ct. 2052; Lowery v. State, 640 N.E.2d 1031, 1041 (Ind.
               1994). …. Failure to satisfy either prong will cause the claim to
               fail. Vermillion v. State, 719 N.E.2d 1201, 1208 (Ind. 1999).

       French v. State, 778 N.E.2d 816, 824 (Ind. 2002).


[15]   Moreover, counsel is given wide discretion in determining strategy and tactics,

       and therefore courts will accord these decisions deference. Timberlake v. State,

       753 N.E.2d 591, 603 (Ind. 2001). “A strong presumption arises that counsel

       rendered adequate assistance and made all significant decisions in the exercise

       of reasonable professional judgment.” Id. “Whether a lawyer performed

       reasonably under the circumstances is determined by examining the whole of

       the lawyer’s work on a case.” Oliver v. State, 843 N.E.2d 581, 591 (Ind. Ct.

       App. 2006), trans. denied. “A defendant must offer strong and convincing

       evidence to overcome the presumption that counsel prepared and executed an

       effective defense.” Id.


[16]   Gates contends that his trial counsel was ineffective for failing to seek

       independent testing to refute the State’s forensic evidence. One of Gates’s trial

       counsels filed an affidavit indicating that he did not seek a DNA expert to refute

       the State’s evidence because he felt it worked more in Gates’s favor than the

       State’s. Under the circumstances of this case, Gates has failed to establish that

       this was an unreasonable strategy. The state’s forensic testing on the various

       swabs taken from B.D. tended to establish only (1) Gates’s DNA was found on

       Court of Appeals of Indiana | Memorandum Decision 82A01-1504-PC-149 | November 5, 2015   Page 9 of 10
       her breast (which Gates did not attempt to refute), (2) a sperm head was found

       in a smear prepared from an oral swab, and (3) a weak positive for seminal fluid

       was found in an outer genital swab. In other words, no genetic material

       identified as originating from Gates was found in or around B.D.’s vagina,

       anus, or mouth. Under the circumstances, Gates’s trial counsel reasonably

       argued in closing that the State’s forensic evidence had failed to establish that a

       rape had occurred, much less one committed by Gates. Moreover, as

       mentioned, the post-conviction court noted that the State’s forensic evidence

       was so weak that it did not even mention it during closing. In light of the fact

       that the State’s forensic evidence, standing alone, fell far short of proving that

       Gates had sexually assaulted B.D., we cannot say that his trial counsel was

       ineffective for failing to hire an expert to refute it. Gates has failed to establish

       that he received ineffective assistance of trial counsel.


[17]   The judgment of the post-conviction court is affirmed.


       May, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 82A01-1504-PC-149 | November 5, 2015   Page 10 of 10